Per Curiam. This was a complaint for bastardy. The finding was against appellant in both the courts below. Questions of fact only were involved and no reason is perceived for supposing they were not rightly decided. But the judgment here appealed from was erroneous in form, in that it affirmed that of the County Court, to which the case was remitted for execution. The trial, though on appeal, being de novo, the judgment should have been original and complete without reference to that of the County Court, hut requiring the bond of defendant to be made payable to the clerk of that court and filed in his office. It will therefore be reversed and the cause" remanded for its correction in form. The costs made here are adjudged against the appellant. jReversed and remanded.